DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 12, 2021 has been entered.

Response to Arguments, Remarks
Applicant's arguments filed January 12, 2021 have been fully considered and have been found to be persuasive.  Accordingly, the application is in condition for allowance.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Kevin McDaniel (73,500) on March 24, 2021.

As claim 5 was canceled by Applicant, in order to renumber the remaining 8 claims, the application has been amended as follows: 

The register box of claim 1, said duct being tack welded to said wall of said body.  
6. The register box of claim 1, said
7.  An insulated register box comprising: 
a body having a plurality of side panels arranged in a generally rectangular configuration, said body having a wall extending across the generally rectangular configuration; 
a duct, said wall having a surface extending from an opening of the duct to the side panels of the body, said body having a seam formed between said duct and said wall; and 
an expandable polyurethane material affixed to an inner side of said plurality of side panels and to said surface of said wall, said duct having no expandable polyurethane material on an inner wall thereof, said expandable polyurethane material extending through the seam so as to have a portion residing on an outer surface of said duct on an outer surface of said body.  
[[9]] 8. The insulated register box of claim [[8]]7, said body having a plurality of flanges extending inwardly respectively from said plurality of side panels at an end opposite said wall, each of the flanges having a width dimension, wherein the expandable polyurethane material that is affixed to the inner side of the plurality of side panels has a thickness approximately equal to the width dimension of the plurality of flanges.

Allowable Subject Matter
Claims 1 – 4 and 6 – 9 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not render obvious over the claimed combination of the subject matter, particularly wherein said expandable polymeric material having a portion extending through said seam so as to reside on an outer surface of the wall.
The closes prior art, Trahan (US 3,559,560), in view of Hagen, Jr. et al (US 2005/0055973) discloses a register box (Trahan
a body having a plurality of side panels (2, 3) arranged into a generally rectangular configuration (as seen in the figures), said body having a wall (4) extending across the generally rectangular configuration, said body having a seam  (annotated figure 2, below) formed between said duct (6) and said wall; 

    PNG
    media_image1.png
    389
    356
    media_image1.png
    Greyscale

said wall (4) having a surface extending from an opening of the duct to the plurality of side panels of the body (as seen in the figures); and 
a suitable insulating material (5) affixed to an inner side of said side panels and to said surface of said wall (col 1, lns 54, 55).  
Trahan lacks wherein:
the suitable insulating material is an expandable polymeric material, 
said expandable material having a portion extending through said seam so as to reside on the outside.  
Hagen, Jr. et al  teaches:
an insulation formed of an expandable polymeric material affixed to an inner side of said side panels and to said surface of said wall [0143]; including polyurethane [0112];
said expandable material having a portion (36) extending through an open end (28) so as to reside on the outside [0060].  
“FIG. 3 shows insulation overage 36. The insulation overage or protruded or excess insulation 32 extends in the length direction of the stud panel across the open ends 28 of the inner regions 24. Depending upon the type of insulation used, such insulation overage 36 may have expanded to such a position or may have intentionally been sprayed to such an overage condition such that it can be certain that all empty spaces in the inner regions 24 have been filled with the insulation 32.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Trahan as taught by Hagen, Jr. et al, such that the insulation is an insulation formed of an expandable polymeric material, and said expandable material having a portion extending through an open end  so as to reside on the outside, such that the insulation expands and bonds back to itself [0143], for the benefit of reducing air leakage, and sprayed to an overage condition to confirm that all empty spaces have been filled with insulation.
However, the proposed combination fails to teach wherein said expandable polymeric material having a portion extending through said seam so as to reside on an outer surface of the wall.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frances Hamilton whose telephone number is 571.270.5726.  The examiner can normally be reached on M – F; 9 – 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571.270.5614.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 


/Frances F Hamilton/
Examiner, Art Unit 3762




/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762